DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s request for reconsideration filed on June 24, 2021 was received.  Claims 1-10 and 14 have been amended. Claims 11-12 are canceled. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on March 31, 2021.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 3-10 and 13-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yano et al. (JP 10-298127 A).
	Regarding claims 1, 3-5 and 13-15, Yano et al. disclose a mixture of liquid crystal materials used in an electrooptical displays (see abstract, claims, examples and [0098-115]) comprising an additive represented by following formula
    PNG
    media_image1.png
    50
    413
    media_image1.png
    Greyscale
 in an amount of 0.01-99.9 wt% [0098] meeting the limitation of formula (1) as instantly claimed. The mixture (medium) further comprises a compound represented by formula (7-1): 
    PNG
    media_image2.png
    46
    401
    media_image2.png
    Greyscale
[0061] meeting the limitation of formula (IV) as instantly claimed. The mixture (medium) further comprises a compound represented by formula (11-1): 
    PNG
    media_image3.png
    72
    392
    media_image3.png
    Greyscale
 [0061] meeting the limitation of formula (II) as instantly claimed.
	Regarding claims 6-10, Yano et al. disclose a compound 
    PNG
    media_image1.png
    50
    413
    media_image1.png
    Greyscale
 [0098] wherein Rf1, Rf2, Rf3 are represented by (CF3) meeting the limitation of formulas (1), (1-1), (1D), (1E) and (1F) as instantly claimed.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 3, 4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (JP 2007-308483 A).
Regarding claim 1, Okumura discloses a liquid-crystalline medium (see abstract, claims, and examples) comprising a liquid crystalline component, wherein the liquid-crystalline medium comprises an additive (Compounds represented by formulas (1-1) to (1-45) or 1-001 [0161] corresponding to claimed formula I and are thus regarded as additives, e.g. 
    PNG
    media_image4.png
    55
    259
    media_image4.png
    Greyscale
 , 
    PNG
    media_image5.png
    69
    278
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 ). The compounds (1-14) , (I-29) or 1-001 are position isomers of formula (I) as instantly claimed , wherein n=2, R1 is a straight-chained alkyl group having 1 to 20 C atoms, -RF is 
    PNG
    media_image7.png
    75
    100
    media_image7.png
    Greyscale
 , R2 is 
    PNG
    media_image8.png
    65
    104
    media_image8.png
    Greyscale
 , Sp1 denotes a single bond and Rf1, Rf2, Rf3 is –CF3 and F or H. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Therefore, one of ordinary skilled in the art would understand the compounds taught by Okumura are sufficiently close and structural similar to the compounds represented by formula (I) as instantly claimed that there is a presumed expectation that such compounds possess similar properties.
	Regarding claim 3, Okumura discloses a liquid-crystalline medium comprising one or more compounds represented by formula (8-1): 
    PNG
    media_image9.png
    41
    242
    media_image9.png
    Greyscale
[0146] meeting the limitation of formula (II) as instantly claimed. 
	Regarding claim 4, Okumura discloses a liquid-crystalline medium comprising one or more compounds represented by formula (12-1): 
    PNG
    media_image10.png
    38
    258
    media_image10.png
    Greyscale
 [0147] meeting the limitation of formula (IV) as instantly claimed. 
Regarding claims 13-15, Okumura discloses a method for preparing a liquid crystal medium , a process comprising  an electro-optical display containing a liquid crystal medium ([0001-0004], claims & examples) and an electro-optical display ( claims and examples).
10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (JP 10-298127 A) as applied to claims  1, 3-5 and 13-15 above, and further in view of Kawamura et al. (US 2007/0170394 A1).
	Regarding claim 2, Yano et al. do not explicitly teach that the nematic liquid crystal mixture (medium) additionally comprises one or more polymerisable or polymerized compounds as instantly claimed. However, it is well-known to one of ordinary skilled in the art to include a polymerisable or polymerized compound to a liquid crystal compound in view of .
Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 1-10 & 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722